Case 6:18-bk-06259-KSJ Doc111 Filed 09/09/19 Page 1 of 4

UNITED STATES BANKRUPTCY COURT,

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
In the Matter of:
Case No. 6:18-bk-06259-K SJ

DANA MICALLEF, Chapter 7
Debtor. /

NOTICE OF TRUSTEE’S INTENTION
TO ABANDON PROPERTY OF THE ESTATE

 

NOTICE OF OPPORTUNITY TO
OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within
fourteen (14) days from the date set forth on the attached proof of service, plus an
additional three days for service if any party was served by U.S. Mail. You should read
these papers carefully and discuss them with your attorney if you have one. If the paper
is an objection to your claim in this bankruptcy case, your claim may be reduced,
modified, or eliminated.

if you object to the relief requested in this paper, you must file a response with
the Clerk of the Court at 400 West Washington Street, Suite 5106, Orlando, FL 32801
and serve a copy on the movant’s attorney, Cynthia E. Lewis, Lewis & Monroe, PLLC,
PO Box 540163, Orlando, FL 32854-0163, and any other appropriate persons within the
time allowed. Ifyou file and serve a response within the time permitted, the Court will
either schedule and notify you of a hearing or consider the response and prant or deny
the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider
that you do not oppose the relief requested in the paper, will proceed to consider the
paper without further notice or hearing, and may grant the relief requested.

 

 

 

TO: CREDITORS, DEBTOR(S) AND OTHER PARTIES IN INTEREST

Gene T. Chambers, the Trustee in Bankruptcy of the above-captioned matter reports that she

intends to abandon the following property of the Debtor(s):
Two (2) 2016 Seadoo GTR215 Jet Skis with Trailer (VIN# YDV36860D616)

Pursuant to Section 554, Bankruptcy Code, and Rule 6007, Notice is hereby given of the .
abandonment of the above described property. The said property is being abandoned for the

following reasons:
Case 6:18-bk-06259-KSJ Doc1i1 Filed 09/09/19 Page 2 of 4

1. The secured creditor(s) hold a valid, perfected security interest on the

property and the balance due exceeds the fair market value of the property.

2. _. It is burdensome to the estate.

3. It is of inconsequential value to the estate.

Dated: 4 le | lq

ee
Gene T; Chambers, Trustee
Fla. Bar No. 187642
P.O Box 533987
Orlando, Florida 32853
Telephone No.: (407) 872-7575
Facsimile No.: (407) 246-0008
Email: gchamberspa@cfl.rr.com

CERTIFICATE OF SERVICE

IT HEREBY CERTIFY that a true and correct copy of the above and foregoing has been
furnished nas .S. mail or electronic transfer to all parties listed on the attached mailing matrix
on this SLi day of September, 2019, .

 

 

Walter J. Snell tea

Florida Bar # 793¢ 60

436 N. Peninsula Drive
Daytona Beach, FL 32118
(386) 255-5334

(386) 255-5335 (FAX)
snellandsneil’@mindspring.com
snellandsnell@botmail.com
Attomey for Debtor

 
Case 6:18-bk-06259-KSJ Doci1i1_ Filed 09/09/19

Label Matrix for legal noticing
113A-4

Case 6:18-bk-06259-K9U

Middle District of Florida
Orlando

Mon Sep 9 10:55:08 EDT 2919

Dana Micallef
1883 John Anderson Drive
Ormond Beach, FL 3217§-3207

Wyndham Hotels and Resorts, LLC
a/o Harris J. Koroglu

Shutts & Bowen, LLP

200 § Biscayne Blvd #4100
Miami, FL 33131-2362

American Exprass
PO Box 30384
Salt Lake City, UT 84130-9384

Chase Bank
PO Box 35298
Wilmington, DE 19850-5298

Florida Department of Revenue
Bankruptcy Unit

Post Office Box 6668
Tallahassee FL 32324-6668

Marie E. Henkel, Ch. 7 Trustee of ACC 18-054
3560 § Magnolia Ave,
Orlando, FL 32896-6214

Specialized Loan Servicing/SLS
Attn: Bankruptcy Dept

8742 Lucent Blvd #300
Highlands Ranch, CO 80129-2396

Wyndham Hotels and Resorts, LLC
c/o Harris J. Koroglu, Esq.

400 8. Biscayne Blvd #4100
Miami, FL 33131-2362

Wyndham Vacation Ownership, LLC
o/o Harris ¢. Koroglu, Esq.

260 8, Biscayne Blvd #4100
Miami, FL 33131-2362

Florida Credit Union

c/e J. Blair Boyd

Post Office Box 3637
Tallahassea, FL 32315-3637

Specialized Loan Servicing LLC
Stewart Legal Group, PLL,

c/o Gavin N. Stewart

B10, Box 5703

Clearwater, FL 33758-5703

Wyndham Vacation Ownership, Inc.
c/o Harris J. Koroglu

Shutts & Bowen LLP

200 8 Biscayne Blvd #4100
Miami, Fh 33131-2362

American Express National Bank
a/o Becket and Lee LLP

PO Box 3001

Malvern PA 19355-0702

(p\EIETH THIRD BANK

MD# ROPSO5 BANKRUPTCY DEP?
1850 EAST PARIS Sz

GRAND RAPIDS MI 49546-6253

Internal Revenue Service
Attn: Centralized Insolvency
PO Box 7346

Fhiladelphia, PA 19101-7346

Space Coast Credit Union
Attn: Bankruptey

8045 North Wickham Road
Melbourne, FL 32940-7920

Volusia County Tax Collector
123 West Indiana Avenue
Room 103

Deland FL 32720-4615

Wyndham Vacaation Ownership
c/o Harris J. Xorogiu

2008, Biscayne Blvd. ste.
400

Miami, FL 33131-5354

Gene T Chambers +
Post Office Box 533987
Orlande, FL 32853-3987

Page 3 of 4

Cynthia E Lewis

James Monroe, PA

PO Box 540163

Orlando, FL 32854-0163

Steven M, Vanderwilt
9940 Hood Road
Jacksonville, FL 39257-1134

Acceptance Now

Attn: Acceptancencw Customer Service / B
5501 Headquarters or

Plano, TX 75024~5837

Amex

P.O. Box 3001

16 General Warren Blvd.
Malvern, PA 19355-1245

Florida Credit Union
PO Box 5549
Gainesville, FL 32627-5549

Internal Revenue Service
Post Office Box 7346
Philadelphia PA 19101-7346

Specialized Loan Servicing LLC
§742 Lucent Blvd, Suite 300
Highlands Ranch, Colorado 80129-2386

Wyndham Hotels and Resorts
c/o Harris J. Koroglu

200 8. Biscayne Blvd. Ste.
4100

Miami, FL 33131-2362

Wyndham Vacation Ownership, Inc. § Wyndham #
c/o Andrew Brunby

300 South Orange Avenue, Suite 1600

Orlando, FL 32801-3392

Marie E. Renkel +
3560 South Magnolia Avanue
Orlando, FL 32806~6214
Case 6:18-bk-06259-KSJ Doci1i1_ Filed 09/09/19

Andrew M Brumby +

Shutts & Bowen LL?

300 South Orange Avenue, Suite 14600
Orlando, FL 32801-3382

Jill E Xelso +

Office of the United States Trustee
400 W. Washington Street

Suite 1106

Orlando, FL 32801-2440

dames A Timko +

Shutts & Bowen, LLP

340 § Orange Avenue, Suite 1600
Orlando, FL 32801-3382

Walter J Snell +

Shell & Snell, P.A,

436 N Peninsula Drive
Daytona Beach, FL 32119-4038

Harris J Koreglu +

Shutts § Bowen LLP

200 South Biscayne Boulevard, Suite 4100
Miami, FL 33131-2362

Gavin Stewart +

The Law Offices of Gavin Stewart, P.L.
P.O. Box 5703

Clearwater, FL 33758-5703

Page 4 of 4

United States Trustee - ORL7/13 7+
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Cynthia E Lewis +
Lewis & Monroe, PLLC
Post Office Box 540143
Orlando, FL 32854 0163

John Blair Boyd +

Sorenson Van Leuven Law Firm
Post Office Box 3637
Tallahasee, FL 32315-3637

Note: Entries with a ’t’ at the end of the
name have an email address on file in CMECF

 

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.8.C. 342(f) and Fed. R.Bank.?. 2002 (g} (4).

Fifth Third Bank

Attn: Bankruptey

35 Fountain Square Plaza
Cincinnati, OH 45263

The following recipients may be/have been bypassed for notice due to an undeliverable {u} or duplicate (d) addregs,

(u)Karen $. Jennemana (ujEety Pxm Mtg (d)Fifth Third Bank
Orlando MD# ROPSQ5 Bankruptay Dept
1850 East Paris SE
Grand Rapids, MI 49546-6253

End of Label Matrix

Mailable recipients 39
Bypassed recipients 3
Total 42
